BaldwiN, J.
Boyd confessed a judgment in favor of Cole, and in making such confession, filed with tbe clerk of the • District tiourt tbe following statement of facts:
“Chester C. Cole v. James H. Boyd. Confession of judg- ■ ment.
“Whereas, I, James Boyd, am indebted to Chester C: Cole, in tbe sum of six hundred dollars, due tbe said Cole for money borrowed of him, and evidenced by a promissory note in tbe words and figures, as follows: ‘ One day after date,’ &c., signed, ‘ James II. Boyd,’ 4 which, said sum is justly due tbe said Cole,’ &c. ‘Therefore,’ ” Tbe confession and judgment follow.
Tbe plaintiff became tbe mortgagee of tbe said Boyd subsequent to tbe date of this confession. This mortgage was upon certain real estate, upon which this confessed judgment was a lien. In tbe petition of plaintiff to foreclose tbe said mortgage, Cole is made party defendant; and tbe court is asked to set aside and declare tbe judgment in bis favor void, upon tbe ground that there was no sufficient statement of facts made in such confession out of which tbe indebtedness arose. Upon tbe authority of Vanfleet v. Phillips, 11 Iowa 558, tbe statement in tbe confession was sufficient, and judgment thereon was therefore valid. That portion of tbe decree of tbe District Court which declared tbe judgment in favor of Cole void, is reversed. Whether the judgment took priority of plaintiff’s mortgage, in view of tbe instantaneous character of tbe seizin of Boyd, we need not determine.
Reversed.